Citation Nr: 1126474	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to payment of compensation benefits for the period March 1, 1973, to January 17, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted.  The issue is whether the Veteran is entitled to payment of compensation benefits for the period March 1, 1973, to January 17, 2008.  The RO made a determination that there was insufficient evidence to evaluate the nature of the appellant's asthma during this time period.  The Veteran is entitled, however, to establish that his service-connected asthma was compensably disabling during the period of March 1973 to January 2008.  38 C.F.R. § 3.158 (2010).

Thus, the RO should ask the Veteran to provide VA with the names of the doctors and facilities where he received treatment for asthma from 1973 to 2008.  The Veteran should attempt to provide as much information as he can.  VA should then assist the Veteran in obtaining the evidence, although the appellant may submit the evidence himself.  If the Veteran reports that he received treatment at a VA facility for asthma during this term, efforts to secure such records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  In an effort to ascertain whether "entitlement (was) otherwise established," the RO/AMC should write to the Veteran and request that he identify all health care providers who treated his asthma between 1973 to 2008.  After receiving any necessary authorizations to secure records pertaining to such care, the RO/AMC should secure the same.  The Veteran may submit this evidence directly to VA.

2.  If the Veteran identifies having received treatment at any VA facility during this time period, the RO/AMC must attempt to secure those records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO should readjudicate the claim for entitlement to payment of compensation benefits for the period March 1, 1973, to January 17, 2008.  If any part of the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

